[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


                                        HoCOURT OF APPEALS
                                        LICKING COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


 BAILEE HOLLINGSHEAD,                                         :    JUDGES:
                                                              :    Hon. Craig R. Baldwin, P.J.
          Plaintiff - Appellant                               :    Hon. William B. Hoffman, J.
                                                              :    Hon. John W. Wise, J.
 -vs-                                                         :
                                                              :
 UTILITY SOLUTIONS OF OHIO, INC., et al.,                     :    Case No. 2020 CA 0081
                                                              :
          Defendants - Appellants                             :    OPINION



 CHARACTER OF PROCEEDING:                                          Appeal from the Licking County
                                                                   Court of Common Pleas, Case No.
                                                                   19-CV-0058




 JUDGMENT:                                                         Affirmed



 DATE OF JUDGMENT:                                                 September 9, 2021



 APPEARANCES:

 For Plaintiff-Appellant                                           For Defendants-Appellees

 JACOB J. BEAUSAY                                                  HEATHER R. ZILKA
 Beausay & Nichols Law Firm                                        Pelini, Campbell & Williams LLC
 7650 Rivers Edge Dr., Suite 150                                   5880 Innovation Drive
 Columbus, Ohio 43235                                              Dublin, Ohio 43016
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 Baldwin, J.

         {¶1} Plaintiff-appellant Bailee Hollingshead appeals from the November 17,

 2020 Judgment Entry of the Licking County Court of Common Pleas granting summary

 judgment in favor of defendants-appellees.


                              STATEMENT OF THE FACTS AND CASE

         {¶2} On the morning of September 18, 2015, appellant Bailee Hollingshead was

 traveling eastbound on County Road 34, a two-lane road in Licking County Ohio at

 approximately 8:45 a.m. on her way to work. The road is also known as Blacks Road

 SW. Appellant was familiar with the route and drove it often. She was on time for work

 and was not in a hurry.

         {¶3} As appellant traveled eastbound, she encountered a slight incline in the

 road. Appellant, during her deposition, testified that as she came over the incline, her

 vision was blinded by sunlight and she reached for her sunglasses. She testified that they

 were out of reach so she reached for the sun visor. Appellant then struck a vehicle owned

 by appellee Utility Solutions of Ohio. She testified that, prior to the collision, she did not

 see the vehicle or any warning signs regarding a vehicle parked in her lane of travel.

         {¶4} Shortly before the collision, appellee William Myers, the driver of the vehicle

 owned by appellee Utility Solutions of Ohio, had stopped the truck and trailer to unload

 the equipment from the trailer for work to be performed on the north side of the roadway.

 Appellee William Myers and appellee Andrew Norris were in the area to install a service

 line for a private customer. Appellee Andrew Norris, in his affidavit, stated that he had

 placed cones behind the trailer of the vehicle, a utility work ahead sign on the both the

 north and the south sides of the roadway approximately 300 to 500 feet behind where the
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 vehicle was parked, and that lights on the vehicle/trailer were also activated by appellee

 William Myer prior to the accident. The lights included hazards on the truck/trailer and

 strobe/beacon lights. Once the equipment was unloaded, the vehicle/trailer was going to

 be moved from the roadway to a parking lot in Outville. It was estimated that it would take

 approximately 20 to 30 minutes to unload the equipment.

         {¶5} On January 16, 2019, appellant filed a complaint against appellees Utility

 Solutions of Ohio, Inc. and William Myers and Andrew Norris, as employees, agents or

 apparent agents of appellee Utility Solutions of Ohio, Inc. Appellant, in her complaint,

 alleged that the vehicle owned by appellee Utility Solutions of Ohio, Inc. and operated by

 appellees William Myers and Andrew Norris was negligently parked in her lane of travel

 or was in violation of the law in being parked in her lane of travel. Appellees filed an

 answer on February 25, 2019. Appellees, in their answer, alleged, in part, that appellant

 was comparatively negligent.

         {¶6} Thereafter, on August 28, 2020, appellees filed a Motion for Summary

 Judgment. They filed a supplement to their Motion for Summary Judgment on September

 18, 2020. Appellant filed a memorandum in opposition to the Motion for Summary

 Judgment on October 6, 2020.

         {¶7} Appellees, on October 23, 2020, filed a Motion to Strike the affidavit of

 appellant’s counsel, portions of appellant’s affidavit and unsupported facts submitted by

 appellant in her memorandum in opposition to the Motion for Summary Judgment. On

 the same date, appellees filed a reply memorandum in support of their Motion for

 Summary Judgment. Appellant filed a memorandum in opposition to the Motion to Strike

 on November 6, 2020 and appellees filed a reply.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


         {¶8} Pursuant to a Judgment Entry filed on November 17, 2020, the trial court

 granted the Motion to Strike and the Motion for Summary Judgment.

         {¶9} Appellant now appeals, raising the following assignments of            error   on

 appeal:

         {¶10} “I. THE TRIAL COURT ERRED IN STRIKING PORTIONS OF BAILEE

 HOLLINGSHEAD’S AFFIDAVIT, STRIKING THE OHIO STATE HIGHWAY PATROL

 TRAFFIC CRASH REPORT AND THE UTILITY SOLUTIONS OF OHIO TRAINING

 MATERIAL.”

         {¶11} “II. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

 WHERE A GENUINE ISSUE OF MATERIAL FACT EXISTS REGARDING WHETHER

 APPELLEES’ VEHICLE WAS REASONABLE (SIC) DISCERNABLE.”

         {¶12} “III. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

 WHERE A GENUINE ISSUE OF MATERIAL FACT EXISTS REGARDING WHETHER

 APPELLEES’ CONDUCT WAS NEGLIGENT.”

         {¶13} “IV. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

 WHERE A GENUINE ISSUE OF MATERIAL FACT EXISTS REGARDING PROXIMATE

 CASE.”


                                                         I

         {¶14} Appellant, in her first assignment of error argues that the trial court erred in

 granting the Motion to Strike. We disagree.

         {¶15} Appellant argues, in part, that the trial court erred in striking portions of her

 affidavit. The decision to grant or deny a motion to strike an affidavit lies within the broad

 discretion of the trial court. Bosky Group, LLC v. Columbus & Ohio River RR. Co., 5th
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 Dist. Muskingum No. CT2017-0027, 2017-Ohio-8292, ¶42. Again, the abuse of discretion

 standard is more than an error of judgment; it implies the court ruled arbitrarily,

 unreasonably, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d

 1140 (1983).

         {¶16} In Ohio, a moving party's contradictory affidavit cannot be used to obtain a

 summary judgment. See White v. Toledo, 6th Dist. Lucas No. L-15-1076, 2015-Ohio-

 3667, ¶ 11, citing Bryd v. Smith, 110 Ohio St.3d 24, 850 N.E.2d 47, 2006–Ohio–

 3455, ¶ 22 (additional citation omitted). Simply put, a summary judgment movant may not

 benefit from changing a deposition with a later sworn statement. See Johnston v.

 Cochran, 10th Dist. Franklin No. 06AP-1065, 2007-Ohio-4408, ¶ 18. A trial court “must

 consider whether the affidavit contradicts or merely supplements the deposition

 [testimony].” Byrd at ¶ 26.

         {¶17} Appellees moved to strike portions of appellant’s affidavit pursuant to Civ.R.

 12(F) on the basis that the portions conflicted with her deposition testimony. Appellees

 specifically sought to strike paragraphs 9, 10, 11, 12, 14, 15 and 16 of the same.

 Appellant, in the relevant portions of her affidavit, specifically stated as follows:

         {¶18} 9. At the same time, I struck a vehicle owned by Utility Solutions of Ohio

 that was parked entirely in my lane of travel.

         {¶19} 10. Prior to the collision with the Utility Solutions of Ohio vehicle, I did not

 see any warning signs regarding a vehicle parked in my lane of travel ahead.

         {¶20} 11. In my experience travelling on County Road 34, construction companies

 ordinarily place warning signs at the base of the hill for eastbound drivers. There were

 no warning signs in that area on September 18, 2015.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


         {¶21} 12. Further, I did not see the vehicle and trailer ahead of me because it was

 parked beyond the crest of the hill in the road…

         {¶22} 14. I did not take any evasive action prior to colliding with the Utility

 Solutions of Ohio trailer because I did not see it. The view of it was obstructed by where

 it was parked in relation to the rise in the road, its position related to the rising sun and

 the fact that there were no warning signs before the rise in the road.

          {¶23} 15. Just prior to the collision, I was traveling between 45-50mph.

         {¶24} 16. If I had seen the Utility Solutions of Ohio vehicle and trailer or had

 appropriate warning, I was traveling at a speed appropriate to change lanes and go

 around it, or stop and wait to pass it.

         {¶25} Appellant, during her deposition, testified as follows when asked about her

 recollection of the accident and the moments leading up to the collision:

         {¶26} I had gotten in the car. And from where we live between the hills, I noticed

 that the sun was very bright on the other side of the trees; and had pulled out, made a

 right from Ford Avenue onto Blacks Road, and came over the first hill. As I came over

 the first hill is when my vision was blinded by the sunlight.

         {¶27} I reached for my sunglasses. They were out of reach. Instead, I lifted my

 right arm to reach for the sun visor. And that is the last thing I remember before regaining

 consciousness.

          {¶28} Appellant’s deposition at 52.

         {¶29} We concur with the trial court that it is undisputed that appellant did not

 regain consciousness until after the accident. In contrast to her deposition testimony,

 appellant, in her affidavit, stated about the period of time after she reached for the sun
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 visor and before she hit appellees’ vehicle. As noted by the trail court, “[i]f plaintiff has no

 memory after coming over the first hill and reaching for items in her car, she has no

 personal knowledge of the moments after this point.” We agree that appellant’s

 statements in paragraphs 9, 10, 11, 12, 14, 15 and 16 contradict her deposition testimony

 and find that the trial court did not err in granting the motion to strike such paragraphs.

         {¶30} Appellant also contends that the trial court erred in striking the Ohio State

 Highway Patrol crash report and appellee Utility Solutions of Ohio, Inc.’s training materials

 which were attached to the affidavit of appellant’s counsel. Appellant’s attorney, in his

 affidavit, stated that his knowledge of such documents was based upon his receipt of the

 same in the course of discovery.

         {¶31} Pursuant to Civ.R. 56(E), affidavits submitted in support of and opposition

 to summary judgment must be “made on personal knowledge, shall set forth such facts

 as would be admissible in evidence, and shall show affirmatively that the affiant is

 competent to testify to the matter stated in the affidavit.” Information in affidavits that is

 not based upon such personal knowledge and which does not fall within any of the

 permissible exceptions to the hearsay rule may be properly disregarded by the trial

 court. Cincinnati Ins. Co. v. Thompson & Ward Leasing Co., 158 Ohio App.3d 369, 374,

 2004-Ohio-3972, ¶ 13, citing Pond v. Carey Corp. (1986), 34 Ohio App.3d 109, 111.

         {¶32} Because the attorney offered no other evidence of his personal knowledge

 of either document, we find that the trial court did not err in striking the affidavit and

 attached documents. Moreover, while appellant’s attorney, in his affidavit, asked the trial

 court to take judicial notice of the affidavits of appellees William Myers and Andrew Norris

 due to their unavailability at the time appellant filed a response to the Motion for
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 Summary Judgment, appellant filed their deposition transcripts on November 4, 2020.

 We concur with the trial court that the request was, therefore, moot.

          {¶33} Appellant’s first assignment of error is, therefore, overruled.

                                                     II, III, IV

         {¶34} Appellant, in her second, third and fourth assignments of error, contends

 that the trial court erred in granting summary judgment in favor of appellees. We disagree.

         {¶35} We refer to Civ.R. 56(C) in reviewing a motion for summary judgment. The

 moving party bears the initial responsibility of informing the trial court of the basis for the

 motion and identifying those portions of the record before the trial court, which

 demonstrate the absence of a genuine issue of fact on a material element of the

 nonmoving party's claim. Dresher v. Burt, 75 Ohio St.3d 280, 292,1996-Ohio-107, 662

 N.E.2d 264. The nonmoving party then has a reciprocal burden of specificity and cannot

 rest on the allegations or denials in the pleadings but must set forth “specific facts” by the

 means listed in Civ.R. 56(C) showing that a “triable issue of fact” exists. Mitseff v.

 Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d 798, 801 (1988).

         {¶36} Pursuant to the above rule, a trial court may not enter summary judgment if

 it appears a material fact is genuinely disputed. Vahila v. Hall, 77 Ohio St.3d 421, 429,

 1997-Ohio-259, 674 N.E.2d 1164), citing Dresher , supra.

         {¶37} As an appellate court reviewing summary judgment motions, we must stand

 in the shoes of the trial court and review summary judgments on the same standard and

 evidence as the trial court. Smiddy v. The Wedding Party, Inc., 30 Ohio St.3d 35, 506

 N.E.2d 212 (1987).
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


         {¶38} Appellees, in the case sub judice, maintains that appellant violated the

 assured clear distance ahead statute, R.C. 4511.21(A).

         {¶39} Appellant first argues that whether or not she violated R.C. 4511.21 is an

 issue of material fact. R.C. 4511.21(A) states:

                  No person shall operate a motor vehicle, trackless trolley, or

          streetcar at a speed greater or less than is reasonable or proper, having

          due regard to the traffic, surface, and width of the street or highway and any

          other conditions, and no person shall drive any motor vehicle, trackless

          trolley, or streetcar in and upon any street or highway at a greater speed

          than will permit the person to bring it to a stop within the assured clear

          distance ahead.

         {¶40} “Ohio case law has consistently held that a person violates the assured

 clear distance ahead statute if ‘there is evidence that the driver collided with an object

 which (1) was ahead of him in his path of travel, (2) was stationary or moving in the same

 direction as the driver, (3) did not suddenly appear in the driver's path, and (4) was

 reasonably discernible.’ “Pond v. Leslein, 72 Ohio St.3d 50, 52, 647 N.E.2d 477, 1995-

 Ohio-193, quoting Blair v. Goff-Kirby Co. 49 Ohio St.2d 5, 7, 358 N.E.2d 634 (1976).

 “[A]n automobile, van, or truck stopped on a highway in a driver's path during daylight

 hours is, in the absence of extraordinary weather conditions, a reasonably discernible

 object as a matter of law.” Smiddy supra. paragraph two of the syllabus.

         {¶41} The evidence shows that appellee’ vehicle was ahead of appellant in her

 lane of travel, was stationary, and did not suddenly appear in plaintiff's path. There is no

 dispute that the accident occurred during daylight hours. Appellant alleges, in part, that
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 the truck and trailer were not reasonably discernible because of sun glare However, sun

 glare is not an extraordinary condition. “[S]un glare is something any driver faces at

 certain times on sunny days when the road is angled directly east or west. * * * If drivers

 are excused under these circumstances, no driver would have to exercise reasonable

 care.” Pleimann v. Coots, Greene App. No.2002-CA-54, 2003-Ohio-316 at paragraph 15.

 The driver of an automobile has a duty to “stop his machine whenever he is so blinded

 as to be unable to see the way in front of him.” Pleimann, supra, at paragraph 17,

 quoting Parnell v. Bell, 117 Ohio App. 125, 129-130, 191 N.E.2d 220 (1st Dist. 1962).

         {¶42} Appellant also argues that the location of appellees’ truck affected its

 discernibility. Appellant contends that the truck and trailer were parked just over a rise in

 the road after a hill. Appellee Tyler Phipps, a Utility Solutions of Ohio supervisor, in his

 affidavit, stated, in relevant part, as follows:

         {¶43} 16. The information I have reviewed shows three utility poles Plaintiff would

 have passed along the north side of the roadway from the crest of the hill until reaching

 the location of the accident. The Utility Services’ vehicle would have been stopped about

 halfway between the third utility pole and the next pole ahead.

         {¶44} 17. While at the scene of the accident, I observed the crest of a hill, which

 Plaintiff would have traveled over as she was approaching the area where the Utility

 Solutions’ vehicle was stopped, and estimated the crest of the hill was approximately 500

 to 800 feet from where the Utility Solutions’ vehicle was stopped.

         {¶45} 18. I have based this estimate on viewing the area when I went out to the

 scene; my video of the area looking back from the location of the accident; by viewing
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 photographs taken by the Ohio State Highway Patrol; and by viewing the video of the

 route which would have been driven by Plaintiff before she hit the rear of the trailer.

         {¶46} 19. Additionally, utility poles in rural areas, as opposed to urban areas, on

 average, are usually approximately 300 feet apart depending upon the terrain. I have

 used this information and the number of utility poles in assisting the distance from the

 crest of the hill to where the Utility Services’ vehicle was stopped.

         {¶47} Appellee William Myers, the driver of the vehicle, in his affidavit, stated that

 he stopped the truck and trailer “far enough from the crest of the hill behind us on a flat

 portion of the roadway so that vehicles had enough time after cresting the hill to see the

 signs, cones and/or trailer/truck, plus any lights on the trailer/truck.” He further estimated

 that he had “stopped approximately 800 feet from the crest of the hill, which was behind

 our vehicle” and that after the truck/trailer was stopped, appellee Andrew Norris placed

 cones behind the truck/trailer, a utility work ahead sign on the south side of the road

 behind where the vehicle was stopped and a utility work ahead sign on the north side of

 the road in front of where the vehicle was stopped. Appellee Myers stated that he

 activated lights on the vehicle/trailer.

          {¶48} Appellee Andrew Norris, in his affidavit, stated, in relevant part, as follows:

         {¶49} 5. After our vehicle was stopped and prior to the accident, I placed cones

 behind the trailer of the vehicle, a utility work ahead sign on the south side of the roadway

 approximately 300 to 500 feet behind where the vehicle was parked, and a utility work

 ahead sign on the north side of the roadway approximately 300 to 500 feet in front of

 where the vehicle was parked. Lights on the vehicle/trailer were also activated by William

 Myers prior to the accident.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


         {¶50} 6. As shown in the photos taken by the Ohio State Highway Patrol, the utility

 work ahead sign was placed behind the vehicle/trailer on the south side of the roadway

 near a white sign for “Riding Lessons”. (See photo attached hereto as Defendant’s Exhibit

 E-1)

         {¶51} 7. I placed the sign off the south side of the roadway behind where the

 truck/trailer was parked in a location which I believed would be visible to anyone coming

 over the crest of the hill.

         {¶52} 8. The sign was placed at a distance from the crest of the hill to provide any

 driver the opportunity to view the sign and still a significant distance from the back of the

 trailer. (See photos from the Ohio State Highway Patrol attached hereto as Defendants’

 Exhibits E-1 to E-11)

         {¶53} 9. There was nothing obstructing anyone’s ability to see the Utility Solutions’

 vehicle and trailer from either direction on the roadway.

         {¶54} Appellant has failed to produce any evidence that refuting the above or

 corroborating her version of the location of appellee’s vehicle. As is stated above, there

 was evidence that the truck was 500 to 800 feet beyond the crest of the second hill and

 that other vehicles had passed without incident. During her deposition, she admitted that

 she had no recollection after the first hill. We find, therefore, that appellant has failed to

 create a genuine issue of material fact as to whether or not appellees’ vehicle was

 reasonably discernible. We find that reasonable minds could only conclude that appellant

 violated the assured clear distance ahead statute, R.C. 4511.21(A).
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


         {¶55} However, appellant further asserts that appellees’ conduct was negligent

 because appellees violated R.C. 4511.66 and that such negligence was a proximate

 cause of the collision.

          {¶56} R.C. 4511. 66 states, in relevant part, as follows:

                  (A) Upon any highway outside a business or residence district, no

                       person shall stop, park, or leave standing any vehicle, whether

                       attended or unattended, upon the paved or main traveled part of

                       the highway if it is practicable to stop, park, or so leave such

                       vehicle off the paved or main traveled part of said highway. In

                       every event a clear and unobstructed portion of the highway

                       opposite such standing vehicle shall be left for the free passage

                       of other vehicles, and a clear view of such stopped vehicle shall

                       be available from a distance of two hundred feet in each direction

                       upon such highway.

         {¶57} The record does not clearly demonstrate that appellees’ vehicle was on a

 “highway outside a business or residence district” and therefore appellant has not

 established       that    R.C. 4511.66(A)         even     applies      in   this   instance.   Moreover,

 R.C. 4511.66(A) “is a highway safety statute” which “does not provide for an absolute

 prohibition against stopping, parking, or leaving a vehicle standing on the traveled portion

 of a highway.” Smiddy, 30 Ohio St.3d at 37–38. Instead, one violates R.C. 4511.66(A)

 “only if it is practicable to stop, park, or leave the vehicle off the traveled portion of the

 highway.” Id. at 38.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


         {¶58} William Myers, in his affidavit, stated that he stopped the truck/trailer to

 unload equipment from the trailer for work that they were performing on the north side of

 the roadway. He further stated that he had stopped far enough from the crest of the hill

 behind them on a flat portion of the roadway so that vehicle, after cresting the hill, had

 enough time to see the signs, cones and/or trailer/truck, plus any lights on the trailer/truck.

 He further stated that “[t]here was no other area available for the truck/trailer to be stopped

 in order for our equipment to be safely unloaded.” We find that appellant has failed to

 produce evidence creating a genuine issue of material fact as to whether or not appellees’

 conduct was negligent and whether if so, any such negligence was a proximate cause of

 the collision.

          {¶59} Appellants’’ three assignments of error are, therefore, overruled.

         {¶60} Accordingly, the judgment of the Licking County Court of Common Pleas is

 affirmed.

 By: Baldwin, P.J. Wise,

 John J. concur.

 Hoffman, J. concurs in part

 and dissents in part.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 Hoffman, J., concurring in part, and dissenting in part

          {¶61} As to Appellant’s first assignment of error, I concur in overruling the same

 as it pertains to striking the Ohio State Highway Patrol crash report and the training

 materials. The accident report is not self-authenticating and Appellant’s attorney’s

 affidavit was insufficient to provide such authentication. Furthermore, Appellant concedes

 the three observations of import the trooper noted in the report were largely corroborative

 of other testimony already in evidence. And, as to the training materials, they were not

 filed as an exhibit during the deposition of Norris or Myers, nor were they filed with the

 court reporter thereafter.1 Merely receiving them pursuant to a discovery request does

 not render them automatically admissible.

          {¶62} However, I respectfully dissent as to the majority’s decision to overrule

 Appellant’s first assignment of error as it pertains to striking portions of her affidavit. I do

 not find any direct contradictions therein with her deposition testimony.

          {¶63} It is important to recognize the portion of County Road 34 discussed in both

 Appellant’s deposition and affidavit described two different hills. The first is described as

 a steep incline and the second as a hill, but of smaller rise. It is at or just over the second

 rise the accident occurred.

          {¶64} In her deposition Appellant stated the last thing she remembered after

 coming over the first hill and being blinded by the sun was reaching for the sun visor. I

 agree with the trial court according to her deposition testimony, she would have had no

 personal knowledge of the road conditions after this point.



 1
   The trial court does acknowledge receipt and consideration of the Norris and Myers depositions prior to
 rendering its summary judgment decision though it inadvertently mischaracterized them as “affidavits”
 rather than “depositions”.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


          {¶65} In paragraph number nine, Appellant states she struck Appellee’s truck

 which was parked entirely in her lane of travel. Obviously Appellant did not know where

 Appellee’s vehicle was parked at the time of the collision as she was blinded by the

 sunrise prior thereto. And as to timing, Appellant’s deposition did not definitively establish

 the time frame between being blinded by the sun and the collision. But it is undisputed

 Appellant collided with Appellee’s truck which was parked in her lane of travel. Appellant

 obviously became aware of such fact sometime after the collision. Though not fully

 developed or explained, I do not believe such statement clearly contradicts her

 deposition. Whether contradictory or not, the striking of this paragraph was harmless as

 the fact Appellee’s vehicle was parked in her lane of travel was undisputed.

          {¶66} In paragraph number ten, Appellant states she did not see any warning

 signs prior to the collision. That does not directly contradict her deposition testimony.

 Had she testified there were no warning signs after she crested the first hill, such would

 be contradictory. However, her per averment in the affidavit of not seeing any warning

 signs as she crested the first hill is not necessarily inconsistent with her not remembering

 anything after cresting the first hill. Yet I recognize such does not negate Appellees’ direct

 evidence warning signs were in place. Not seeing any warning signs after crossing the

 first hill is not the same as affirmatively averring there were no warning signs thereafter

 before reaching the point the collision occurred.

          {¶67} In paragraph number eleven, the first portion of Appellant’s averment

 relates to her past experience in traveling County Road 34. Her past experience was

 warning signs were normally placed at the base of the hill. This first portion does not

 contradict her deposition testimony.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


          {¶68} The second portion affirmatively states there were no warning signs in the

 area of the base of the first hill. This is not necessarily contradictory with her not

 remembering anything after cresting that first hill.2 Furthermore, any possible

 discrepancy or lack of clarity might well affect the Appellant’s credibility as determined

 later by the trier-of-fact, but it is not appropriate to be decided on summary judgment.

          {¶69} In paragraph number twelve, Appellant avers she did not see Appellee’s

 vehicle because it was parked beyond the crest of the hill. It is not specifically clear as to

 which of the two hills she is referring, but in context it would appear she is referring to the

 second hill. As such, it would not directly contradict her statement of not remembering

 anything after reaching for the sun visor upon cresting the first hill because it was at that

 point she was blinded by the sun. Obviously had the Appellee’s vehicle been parked

 below the crest of the first hill before Appellee was blinded by the sun, the accident would

 likely not have occurred. Again, it appears undisputed Appellee’s vehicle was parked at,

 near, or just over the other side of the rise of the second hill.

          {¶70} Though admittedly self-serving, I do not find paragraph number 14 directly

 contradicts her deposition testimony for the same reasons discussed above pertaining to

 paragraph number 12.3

          {¶71} As to paragraph fifteen, I find no contradiction between Appellant’s

 averment as to her speed prior to the collision and her deposition testimony. Appellees




 2
   It would have been contradictory had she affirmatively stated there were no warning signs before the
 second rise or second hill.
 3
   I disagree with the proposition a party’s unsupported and self-serving assertions offered by way of affidavit,
 standing alone and without corroborating materials, are generally insufficient to demonstrate material
 issues of fact.
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 do not point to any contradictory testimony by Appellant during her deposition as to her

 stated speed.

          {¶72} Finally, as to paragraph number sixteen, again though admittedly self-

 serving, I find Appellants averment does not directly contradict her deposition testimony.

 However, it is ultimately for the trier-of-fact to assess her credibility and to ultimately

 determine her degree of culpability, if any, in causing the collision. I note Appellees’

 answer specifically raises the issue of Appellant’s comparative negligence.

          {¶73} I also respectfully disagree with the majority’s decision to overrule the

 reminder of Appellant’s assignments of error.

          {¶74} I begin by noting, in its discussion of Appellees’ motion to strike portions of

 Appellant’s affidavit, the trial court stated even if it had accepted the testimony in her

 affidavit, it would still be insufficient to prevent granting summary judgment to Appellees.

 (See, November 17, 2020 Judgment Entry at page 4). Despite any error which occurred

 in striking portions of Appellant’s affidavit, I, too, find they are not determinative of the

 ultimate issue. However, unlike my colleagues and the trial court, when considering the

 other admitted evidence in the light most favorable to Appellant, I conclude reasonable

 minds could differ as to whether Appellees were responsible, at least in part, for the

 collision.

          {¶75} Of most significance to me is the fact despite knowing the topography of the

 road (two separate hills) and recognizing the rising of the morning sun is a factor to take

 into account when parking their vehicle on the roadway (see Myers deposition, page 19),

 the decision was made to park the vehicle on the south side of the road where the rising

 sun was potentially a hazard, rather than on the north side of the road where the
[Cite as Hollingshead v. Utility Solutions of Ohio, Inc., 2021-Ohio-3151.]


 equipment was to be eventually located after unloading from the truck, which would have

 avoided the need to move the equipment across the road. Such decision would not have

 exposed oncoming traffic traveling westbound to sun glare. This decision alone arguably

 constitutes negligence.

          {¶76} Additionally, the failure to place a warning sign at the base of or somewhere

 before the crest of the first hill, before oncoming traffic would be subject to the sun glare,

 or even to post an employee to caution or control traffic knowing it would eventually be

 blocking one entire lane and later both lanes of the two-lane road, is arguably negligence.

          {¶77} Where, exactly, was Appellant’s vehicle when she reached for the sun

 visor? How long was it thereafter she struck the Appellee’s vehicle? Was the placement

 of the warning cones4 sufficient to give a motorist traveling 40-45 miles an hour adequate

 time to bring a vehicle to a stop, particularly given the light conditions? Is Appellees’

 reconstruction video upon which they had postulated a 20 second response theory

 reliable or built upon speculative assumptions?




 4
  The stricken traffic crash report indicated the warning cones were approximately 240 feet from the collision
 site. Interestingly, Appellees cite the stricken report to rebut Appellant’s “insinuations” about the cones
 being allegedly placed after the accident. (Appellee’s brief at page 23).
      {¶78} Even if Appellant may be found negligent per se for not having been able to

stop her vehicle in the assured clear distance ahead, I find a reasonable trier of fact could

also find the Appellees negligent. A comparative negligence analysis as to proximate

cause should be left to the trier-of-fact and not resolved via summary judgment under the

circumstances in this case.